DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 15 August 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The missing foreign reference is EP0676264  It has been placed in the application file, but the information referred to therein, EP 0676264, has not been considered.
The information disclosure statement filed 15 August 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Those references are EP 1366873, EP 1839827, DE 3843912 and JP 5815830.  They have been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4-5 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,596,674. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 contains all the limitations of claims 1-2, 4-5 and 10-11 (pending claims 10-11 have 112(b) issues which the interpretation below would read on the patented claim) however pending claim 1 is directed to an apparatus including a power tool while the patented claims are directed to a power tool.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim limitation “lighting means” in claim 8, “a component… to be selectively located with the base” in claims 10 and 12 and “engagement means” in claims 11 and 13 has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” or “component” coupled with functional language “lighting”, “engagement” and “to be selectively located” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) claims 8, 11 and 13 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For claims 11 and 13, applicant is invoking 112(f) for the “engagement means” however the engagement means invoked are part of the component and used to lock a bushing (84) into place.  As such it is not used to releasably located the component with the base and no such structure is disclosed by applicant. Thus if the “engagement means” is invoking a different structure, no such structure has been taught by applicant.  If applicant is actually referring to the engagement means (88, 90), which based on the specification is the only structure that is linked to the phrase “engagement means” then there is no teaching of the component (8a) being releasably located with the base (8) by at least one engagement means as the engagement means are part of the component and are only used to engage a bushing (84).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 2-3 and 7, the claims refer to “said shaft” however claim 1 claims two different shafts, “said housing including a motor to rotate a shaft” and “a gripping portion which is provided with an internal threaded portion to receive a shaft with a locating head”.  As such it is unclear which shaft applicant is referring to.  For the purpose of examination, it is assumed that applicant is referring to the secondly claimed shaft as these claims also refer to the internally threaded portion which only relates to the second shaft.
For claim 10, the phrase “said cutting tool is moveable through an aperture in the base” is indefinite as claim 1 claims “said cutting tool provided to be moveable through an aperture in the base”.  As such it is unclear if these are two different apertures or if the aperture in claim 10 should be “the aperture”.  For the purpose of examination it is assumed to be the later.
For claims 11 and 13, applicant is invoking 112(f) for the “engagement means” however the engagement means invoked are part of the component and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Triton Dual Mode Precision Plunge Router TRA001” (Manual) in view of “Features of the Triton TRA-001/TRC-001 Router” (YouTube).
Concerning claim 1, Manual in view of YouTube (it is noted that both references are directed to the same device, timestamps refer to YouTube while references to Manual are reference number that begin with E  which refer to the figures of Manual reproduced below, page number and reference numbers seen on page 3) discloses an apparatus including a power tool including a housing (E1) and a base (E2), said housing (E1) mounted to be moveable with respect to and spaced from the base (E2), said housing including a motor (5) to rotate a 
Concerning claim 3, Manual in view of YouTube discloses the shaft is provided as a single unitary component and includes said locating head and is provided in threaded engagement with the said internal threaded portion (as it is a single coach bolt for both the locating head and shaft).
Concerning claim 4, Manual in view of YouTube discloses the locating head can be moved to a number of positions by rotation of the gripping portion (as it is capable of doing so).
Concerning claim 5, Manual in view of YouTube discloses the locating head is moveable between a retracted position in which the same is withdrawn into an aperture in the base to allow the base to be positioned directly onto the said workpiece and an extended position to move the locating head into a location on the guide plate or worksurface with the said guide plate or work surface positioned between the underside of the base and the locating head (see page 8, “Extended Baseplate and Fence”).
Concerning claim 6, Manual in view of YouTube discloses when in an extended position the gripping portion is rotated to draw the locating head towards the base and thereby tighten the locating head against the guide plate and the guide plate against the base (as it is capable of performing this function, see page 8 step 3).
Concerning claim 7, discloses a product by process, the process by which the end result product (i.e. the threads) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the pitch of the threads is selected does not in itself warrant patentability.  Manual in view of YouTube discloses the internal threaded portion and a threaded portion of the shaft are threaded.
Concerning claim 9, Manual in view of YouTube discloses when in an extended position the gripping portion is rotated to draw the locating head towards the base and thereby tighten the locating head against the worksurface (as it is capable of performing this function, see page 8, step 3).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manual in view of YouTube and further in view of U.S. Patent Application Publication No. 2008/0295918 to Chung et al (Chung).
Concerning claim 8, Manual in view of YouTube does not disclose a lighting means.
Chung discloses a power tool having a housing (12) and a base (20) wherein the power tool includes lighting means (30, see ¶19) which are provided as part of the tool and located on the base (20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the lighting means of Chung to the apparatus of Manual in view of YouTube because, as disclosed by Chung, this provides additional lighting of the workpiece (¶2).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manual in view of YouTube and further in view of EP 1886777 to Stark et al (Stark).
Concerning claim 10, Manual in view of YouTube discloses the said cutting tool is movable through an aperture in the base to contact with and perform work on a workpiece but does not disclose a component with the structure invoked under 112(f).
Stark discloses a power tool including a base (3) and a housing (6) said housing including a motor (8) to rotate a shaft which includes, at its free end, a tool holder (10) for a cutting tool, said shaft extending from the housing (6) such 
Because both these references are concerned with a similar problem, i.e. router style power tools moveably attached to a base, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the component of Stark to apparatus of Manual in view of YouTube.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the component of Stark to apparatus of Manual in view of YouTube will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 11 (as best understood due to the 112 issues), Stark, as applied to Router in view of YouTube, discloses said component (4) is releasably located with the base (3) or a component fitted thereto, by at least one engagement means (38, 49 which is a functional equivalent to the structure being .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark.
Concerning claim 12, Stark discloses an apparatus including a power tool (1) including a housing (6) and a base (3), said housing (6) mounted to be moveable with respect to, and spaced from, the base (3), said housing (6) including a motor (8) to rotate a shaft which includes, at its free end, a tool holder (10) for a cutting tool, said shaft extending from the housing such that the tool holder (10) is located at or adjacent to the base (3) and said housing (6) is connected to the base (3) by at least one extendable leg assembly (12, 13), said cutting tool provided to be moveable through an aperture (19) in the base (3) to contact with and perform work on a workpiece located on the opposite side of the base from said housing (6) and wherein a component (4) is provided to be 
Concerning claim 13 (as best understood due to the 112 issues), Stark discloses said component (4) is releasably located with the base (3) or a component fitted thereto, by at least one engagement means (38, 49 which is a functional equivalent to the structure being invoked) which can be moved between an engaging position and a release position.

    PNG
    media_image1.png
    446
    401
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/04/2021